IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 40362

STATE OF IDAHO,                                   )     2013 Unpublished Opinion No. 538
                                                  )
       Plaintiff-Respondent,                      )     Filed: June 18, 2013
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
DARRELL WAYNE JACKSON,                            )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Thomas F. Neville, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Dennis A. Benjamin of Nevin, Benjamin, McKay & Bartlett, LLP, Boise, for
       appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                   and MELANSON, Judge

PER CURIAM
       In this case we are asked to determine whether the district court abused its discretion in
refusing to grant probation following a period of retained jurisdiction. We are also asked to
review a unified sentence of eight years, with a minimum period of confinement of one year, for
burglary. We affirm.
       Darrell Wayne Jackson pled guilty to one count of burglary. I.C. § 18-1401. Following
his plea, Jackson was sentenced to eight years, with a minimum period of confinement of two
years. The district court retained jurisdiction for 365 days, and Jackson was sent to participate in
the rider program.
       After Jackson completed rider, the Department of Corrections recommended probation.
The district court relinquished jurisdiction. The district court did, however, sua sponte reduce

                                                 1
Jackson’s sentence to a unified term of eight years, with a minimum period of confinement of
one year. Jackson appeals, claiming that the district court erred by refusing to grant probation in
light of the recommendation of probation. He also argues that the sentence of eight years, with a
minimum period of confinement of one year, is excessive and constitutes an abuse of discretion.
        We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990).
        The record in this case shows that the district court properly considered the information
before it and determined that probation was not appropriate. We hold that Jackson has failed to
show that the district court abused its discretion, and we therefore affirm the order relinquishing
jurisdiction.
        Jackson also contends that the unified sentence eight years, with a minimum period of
confinement of one year,, is excessive and constitutes an abuse of discretion. Sentences are
reviewed for an abuse of discretion.     Our appellate standard of review and the factors to be
considered when evaluating the reasonableness of a sentence are well-established. State v.
Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000); State v. Sanchez, 115 Idaho 776, 769 P.2d
1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771, 653 P.2d 1183 (Ct. App. 1982); State v.
Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007).
        Jackson argues that all of the relevant goals of sentencing could have been accomplished
with probation. As noted above, however, the district court found that probation was not an
appropriate course of action in Jackson’s case. The record does not indicate that the district
court abused its discretion in this case. Accordingly, the sentence is affirmed.
        The order of the district court relinquishing jurisdiction and Jackson’s sentence are
affirmed.




                                                 2